Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 1 of 16



                             UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:20-cv-20078-RNS

   MARIA DOLORES CANTO MARTI, as
   personal representative of the Estates of
   Dolores Marti Mercade and Fernando Canto
   Bory,

            Plaintiff,

   v.

   IBEROSTAR HOTELES Y
   APARTAMENTOS, S.L., a Spanish limited
   liability company,

            Defendant.

   ____________________________________/


            DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO LIFT STAY

           Defendant IBEROSTAR HOTELES Y APARTAMENTOS, S.L.U. (“Iberostar”) submits

  this Response to Plaintiff’s Motion to Lift Stay in the above-titled action (ECF No. 21) (the

  “Motion”). The proceedings were stayed by this Court on April 24, 2020 (the “Stay”), “pending

  the Iberostar’s request for authorization from the European Commission” (ECF No. 17) (the

  “Order”). In support of Defendant’s opposition to Plaintiff’s Motion, Defendant states as follows:

                               I.    PRELIMINARY STATEMENT

  1. The European Commission requires an EU-based company to obtain authorization before it

        can file a response to any lawsuit brought under the Cuban Liberty and Democratic Solidarity

        (Libertad) Act (the “Helms-Burton Act” or the “Act”). This requirement arises from Council

        Regulation 2271/96, Protecting Against the Effects of the Extra-Territorial Application of
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 2 of 16



     Legislation Adopted by a Third Country, and Actions Based Thereon or Resulting Therefrom,

     1996 O.J. (L 309) 1 (EC) (the “Council Regulation 2271/96”).

  2. On April 15, 2020, Iberostar filed an application for authorization to the European Commission

     to respond to the Complaint in this action (the “Application”).

  3. On May 19, 2020, the European Commission acknowledged receipt of Defendant’s

     Application.

  4. On June 15, 2020, Iberostar requested the European Commission to provide an update on the

     status of the Application.

  5. On June 22, 2020, the European Commission confirmed that it is “currently assessing

     [Defendant’s] application,” and that the Commission does “[its] utmost to ensure that a

     decision is taken in due course.”

  6. The Order staying the case was entered on April 24, 2020, and required Iberostar to submit a

     status report every 30 days regarding Iberostar’s request for authorization. Since the last status

     report filed by Iberostar, the European Commission, on July 24, 2020, requested additional

     information from Iberostar.

  7. This morning, on August 10, 2020, the European Commission informed Iberostar that “the

     duration of the administrative procedure pursuant to Article 5, second paragraph, [of Council

     Regulation 2271/96] varies according to the complexity of the case.” It also stated that “the

     procedure requires extensive consultation of both the Commission’s services and Member

     States’ authorities,” and reminded Iberostar that “until and unless [Iberostar] receives an

     explicit authorisation from the Commission, Article 5, first paragraph, prohibits [Iberostar]

     from actively appearing before U.S. courts pursuant to the relevant summons or any others

     based on Title III of the Helms-Burton Act, including the filing of a Rule 12 motion.”



                                                   2
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 3 of 16



  8. When Defendant sought the Stay, Defendant was confident the European Commission would

      resolve the Application within ten weeks. This estimate was based upon the European

      Commission traditional practice in other matters and because the application sought it be

      considered on an expedited basis. See Declaration of Hermenegildo Altozano, ¶ 5 (ECF No.

      16-2). However, we believe this is the first time the European Commission has considered an

      authorization request under Council Regulation 2271/96 based on a claim under the Helms-

      Burton Act.1 Because the process is confidential and may be without precedent it has taken

      longer than anticipated. The current pandemic has also slowed down the processing of

      Iberostar’s Application, making it difficult to make a prediction at this point. Defendant is

      doing everything in its power to assist the process, keeping the Commission informed of the

      need and status in this litigation, and emphasizing to the Commission the importance of its

      resolution of Defendant’s Application.

  9. The Order should be maintained and the Stay should not be lifted in order to provide Defendant

      a fair opportunity to obtain the authorization it needs to participate in these proceedings, and

      avoid the EUR 600,000 in fines for each breach that Defendant is exposed to if it does not

      obtain authorization to defend itself in this action.

  10. The Stay is warranted, moderate and consistent with Eleventh Circuit precedent. As such, the

      Order should not be vacated. The Stay is warranted on international comity grounds because

      the Council Regulation 2271/96 requires Iberostar to obtain authorization before it files a

      motion to dismiss with this Court. Title III is in conflict with an EU statute that condemns the




  1
    Defendant cannot comment on Plaintiff’s speculative statement that “[i]t appears that a similarly situated defendant
  has filed a motion to dismiss a Title III Helms-Burton action in this district without any apparent authorization from
  the European Commission.” Motion at n.4 (ECF No. 21). Any proceeding before the European Commission is
  confidential and it is impossible for Defendant—or any third party—to confirm whether or not such defendant has
  sought authorization from the European Commission, or otherwise been granted or denied such a request.

                                                            3
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 4 of 16



     title and imposes strict requirements on its European citizens due to its extra territorial scope

     and application. The proceeding to obtain authorization is progressing as demonstrated by the

     fact that the European Commission sought additional information from Iberostar as recently as

     ten days ago. The Stay is the only way for Defendant to answer this Court’s summons without

     facing fines and be in violation of European regulations. Importantly, Defendant is not seeking

     to avoid U.S. litigation by invoking a foreign blocking statute, but the opposite. Defendant is

     seeking authorization to engage in U.S. litigation despite the existence of a foreign blocking

     statute. The difference is dispositive of the Motion, which should be denied.

  11. The time that has elapsed under the Stay that is in place is not immoderate. Ninety days is not

     excessive in light of the pandemic and the issues raised by the Helms-Burton Act claim against

     Iberostar, a Spanish entity. The 30 day status reports provide a mechanism to ensure the matter

     does not linger indefinitely.

                                     II.   LEGAL STANDARD

  12. The Supreme Court has recognized that “the power to stay proceedings is incidental to the

     power inherent in every court to control the disposition of the causes on its docket with

     economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299

     U.S. 248, 254 (1936). “How this can best be done calls for the exercise of judgment, which

     must weigh competing interest and maintain an even balance.” Id. at 254-55.

  13. “A variety of circumstances may justify a stay pending resolution of a related case in another

     court.” Trujillo v. Conover & Co. Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000). Here,

     however, there is no “related case in another court,” id., but a proceeding before a European

     agency, the European Commission, in which Defendant is seeking permission to participate in

     the litigation brought by Plaintiff before this Court. The Supreme Court has held that



                                                  4
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 5 of 16



     abstention principles “permit a federal court to enter a stay order that postpones adjudication

     of the dispute.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 719, 116 S. Ct. 1712, 1722

     (1996) (emphasis in the original) (internal citations omitted). It is well-settled that “a district

     court has the authority to stay proceedings on its own motion or on motion of the parties.” In

     re Braga, 789 F. Supp. 2d 1294, 1307 (S.D. Fla. 2011) (citing Landis, 299 U.S. at 254 (noting

     that federal courts have inherent authority to stay proceedings)) (other internal citations

     omitted). “Federal courts routinely exercise their power to stay a proceeding where a stay

     would promote judicial economy and efficiency.” Cypress Chase Condo. Ass’n “A” v. QBE

     Ins. Corp., No. 10-61987-CIV, 2011 U.S. Dist. LEXIS 41104, 2011 WL 1544860, at *15 (S.D.

     Fla. Apr. 15, 2011). In the Eleventh Circuit, the critical question for a district court in deciding

     a stay request is whether the related proceeding is “likely to have a substantial or controlling

     effect on the claims and issues in the stayed case.” Miccosukee Tribe of Indians of Fla. v. S.

     Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir.2009); accord In re Braga, 789 F.

     Supp. 2d 1294, 1310 (S.D. Fla. 2011).

                              III.    MEMORANDUM OF LAW

  14. This Court granted the Stay “[i]n the interest of international comity,” Order at ¶ 2, and

     properly limited the Stay’s scope, as required by the Eleventh Circuit, until the European

     Commission decides Iberostar’s Application. Trujillo, 221 F.3d at 1264. The Stay is not

     “immoderate,” id., or indefinite. The Stay is warranted to provide Iberostar a fair opportunity

     to obtain an authorization from the European Commission to comply with this Court’s

     summons, and as such it should not be lifted. As a European entity, Iberostar has no alternative

     in order to comply with applicable European regulations but to seek authorization from the

     European Commission.



                                                    5
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 6 of 16



     I.      International Comity Warrants the Stay of this Proceeding Until the European
             Commission Decides Iberostar’s Application for Authorization to Comply with
             this Court’s Summons
  15. International comity is an abstention doctrine that reflects “[t]he extent to which the law of one

     nation, as put in force within its territory, whether by executive order, by legislative act, or by

     judicial decree, shall be allowed to operate within the dominion of another nation.” Hilton v.

     Guyot, 159 U.S. 113, 163, 16 S.Ct. 139, 40 L.Ed. 95 (1895). It “serves as a guide to federal

     courts where the issues to be resolved are entangled in international relations.” Ungaro-

     Benages v. Dresdner Bank AG, 379 F.3d 1227, 1237 (11th Cir. 2004) (internal citations

     omitted). Comity “is a nation’s expression of understanding which demonstrates due regard

     both to international duty and convenience and to the rights of persons protected by its own

     laws.” GDG Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024, 1030 (11th Cir. 2014)

     (internal citations omitted).

  16. The issues to be resolved here, namely, Plaintiff’s claims brought against a European entity

     under Title III of the Helms-Burton Act, “are entangled in international relations.” Ungaro–

     Benages, 379 F.3d at 1237. As explained in Defendant’s Motion to Stay, under Council

     Regulation 2271/96, Iberostar faces EUR 600,000 in sanctions for each breach of that

     regulation, including failure to obtain authorization from the European Commission before it

     files a motion to dismiss with this Court. (ECF No. 16 at ¶ 3.) See also Order at ¶ 2 (ECF No.

     17).

  17. The Stay acknowledges an “expression of understanding” of a United States’ district court to

     Defendant’s difficult position, based on its European nationality and domicile and two

     conflicting legal systems. GDG Acquisitions, 749 F.3d at 1030 (internal citations omitted).

     The Stay also “demonstrates due regard both to international duty and convenience and to the

     rights of persons protected by its own laws,” Id. It is Defendant’s “international duty,” as a

                                                    6
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 7 of 16



     European entity, to obtain permission to comply with this Court’s summons. Id. It is also a

     matter of “convenience” to allow Defendant to obtain such authorization before this litigation

     proceeds. Id. Both Defendant’s Motion for a Stay and the Order demonstrated “due regard . . .

     to the rights of persons protected under [the Act],” because Defendant sought, and the Order

     granted, time to obtain permission from the Commission to engage in Plaintiff’s litigation, not

     to avoid it.

  18. Further, the Stay is warranted because the related proceeding is “likely to have a substantial or

     controlling effect on the claims and issues in the stayed case.” Miccosukee Tribe of Indians of

     Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1198 (11th Cir.2009); accord In re Braga,

     789 F. Supp. 2d 1294, 1310 (S.D. Fla. 2011).             The proceeding before the European

     Commission arises from a blocking statute engendered by the enactment of Title III of the Act.

     The Commission’s proceeding will therefore have a substantial effect on Iberostar’s rights and

     obligations under both U.S. and European law. Id.

  19. Plaintiff correctly states that, the doctrine of comity has “historically been extended to foreign

     proceedings in which a judgment has been rendered.” French Cuff v. Markel Am. Ins. Co.,

     2007 U.S. Dist. LEXIS 115813, *6. See Motion at p. 3. This is not such a case because no

     judgment has been rendered in foreign proceedings here.

  20. Plaintiff asserts the Stay was improperly entered “where there is no judgment from a court in

     another country.”     Motion at p. 4.      To support her statement, Plaintiff cites to GDG

     Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024, 1025 (11th Cir. 2014). In GDG

     Acquisitions, the Eleventh Circuit reversed a decision by a district court dismissing an action

     on prospective international comity grounds, based on interests “in resolving the dispute in a

     foreign forum.” GDG Acquisitions, 749 F.3d at 1030. Plaintiff’s reference is misplaced



                                                    7
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 8 of 16



     because there is not such an interest here. Far from asking this Court to dismiss Plaintiff’s

     action to have it “resolv[ed]” in Spain, Iberostar is seeking permission in Europe to engage in

     litigation in the U.S. Id. The outcome in GDG Acquisitions is inapposite here.

  21. Plaintiff further quotes a Second Circuit case, Pravin Banker Assocs. v. Banco Popular Del

     Peru, 109 F.3d 850, 854 (2d Cir. 1997), and its holding that Courts will not yield to foreign

     proceedings, however, if deferring would “be contrary to the policies or prejudicial to the

     interests of the United States.” Id. See Motion at p. 3. Not only is Iberostar not requesting

     that this court yield to foreign proceedings, but Plaintiff failed to argue any policy or interest

     of the United States that is being prejudiced by the Stay, which was granted precisely to allow

     Iberostar to properly appear in this U.S. litigation. In Pravin, the assignee of a creditor sued

     the Republic of Peru and its instrumentality seeking the enforcement of Peruvian debt. Peru

     had started efforts to negotiate the settlement of its unpaid debt and sought the stay of the

     enforcement proceeding in the U.S. to avoid “a creditor stampede to find and attach Peruvian

     assets.” Pravin 109 F.3d at 853. The Second Circuit noted that “extending comity to Peru’s

     debt negotiations [was] only appropriate if it [was] consistent with United States government

     policy.” Pravin 109 F.3d at 855. The Court identified at least two aspects of United States

     policy implicated by that suit, including “the United States strong interest in ensuring” “the

     continuing enforceability of foreign debts owed to United States lenders,” id., and on that basis

     affirmed the district court’s denial of the stay. Here, Plaintiff failed to identify any specific

     United States policy or interest that is being prejudiced by the Order allowing Iberostar to seek

     authority from the European Commission to participate in these proceedings.

  22. Plaintiff also states, quoting Custom Polymers PET, LLC v. Gamma Meccanica SPA, 185 F.

     Supp. 3d 741, 751 (D.S.C. 2016), that “[a]bstention is rarely invoked and only under



                                                   8
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 9 of 16



     exceptional circumstances may a federal court order a stay or dismissal of an action to avoid

     duplicative litigation in a foreign country.” Motion at p. 3. Polymers was decided under South

     Carolina law by a South Carolina district court. It is not binding on this court and inapposite

     in this case for several reasons.

  23. First, unlike in Polymers, the purpose of the Stay is not “to avoid duplicative litigation in a

     foreign country,” Polymers, 185 F. Supp. 3d at 751, but to allow time for Iberostar “to obtain

     authorization before filing a response” to this lawsuit, Order at ¶ 1.

  24. Second, the factors considered in Polymers when addressing whether to stay the case under

     principles of international comity followed “the Fourth Circuit[’s] Colorado River abstention

     doctrine,” Polymers, 185 F. Supp. 3d at 751, which was later discussed and applied by the

     Eleventh Circuit in Turner Entertainment Co. v. Degeto Film GmbH, 25 F.3d 1512, 1518 (11th

     Cir. 1994). The Colorado River factors are, however, inapplicable to this case because they

     assume the existence of duplicative litigation in a foreign country, an element that is lacking

     here.   Colorado River requires, first, considering “the relative order of the two suits.”

     Polymers, 185 F. Supp. 3d at 751. Obviously Iberostar cannot request permission to appear in

     a U.S. litigation before such litigation has started. The proceeding before the European

     Commission must necessarily come after the Helms-Burton litigation has been brought in the

     U.S. The second factor, i.e., “[w]hether [Florida] is a more convenient forum than [Spain]” is

     not pertinent either because Defendant is not seeking to move this litigation to Spain or to have

     the claims brought by Plaintiff litigated in Spain. Polymers, 185 F. Supp. 3d at 753. The third

     factor, the “source of law in the case,” Polymers, 185 F. Supp. 3d at 751, is also irrelevant

     because the issues to be decided in each proceeding are different and thus subject to different

     applicable laws. The European Commission must decide whether Iberostar should be allowed



                                                   9
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 10 of 16



      to participate in the U.S. litigation under Council Regulation 2271/96. This Court will decide

      claims brought under the Helms-Burton Act. Put simply, the analysis under Polymers does

      not work in the case at hand.

   25. Finally, Plaintiff wrongly alleges that Defendant “attempts to supersede United States law with

      foreign law,” Motion at p. 6, by asking this Court to “defer[] to the ‘blocking law’ of another

      country,” id. at p. 5. Defendant, however, is doing the opposite, namely, seeking authorization

      to comply with this Court’s summons despite the blocking law.

   26. In Societe Nationale, the Supreme Court barred an approach that would “effectively subject

      every American court hearing a case involving a national of a contracting state to the internal

      laws of that state.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist.

      of Iowa, 482 U.S. 522, 539 (1987). Unlike in Societe Nationale, Council Regulation 2271/96

      does not apply to every European national before “an American court hearing a case,” but only

      in those few cases arising from the Helms-Burton Act. In any event, in Societe Nationale, the

      party resisting discovery invoked a French blocking statute to avoid to comply with a U.S.

      court discovery request. Here, Iberostar is invoking a European blocking statute, namely, the

      Council Regulation 2271/96, in order to seek the authority to comply with this Court’s

      summons.

   27. Plaintiff also cites to Snowden v. Connaught Labs., Inc., 138 F.R.D. 138, 141 (D. Kan. 1991),

      in which “a district court rejected a defendant’s attempt to use a Canadian blocking statute to

      thwart compliance with an order or subpoena from outside of Ontario.” Motion at pp. 6-7.

      Unlike in Snowden, Iberostar is not seeking to “thwart compliance with an order” from this

      Court, but to pursue an avenue that will allow it to defend itself. Id. And to that end, Defendant

      filed the Application with the European Commission.



                                                   10
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 11 of 16



   28. Finally, Plaintiff argues that “a stay of an action brought under Helms-Burton in favor of a

      proceeding to obtain authorization under the EC Blocking Regulation does nothing for

      international comity as the European Union rejects the premise and effect of Title III of the

      Helms-Burton Act just as the United States rejects the premise and effect of the EC Blocking

      Regulation.” Motion at pp. 10-11. This is incorrect. First, Plaintiff adduces no evidence that

      the United States “rejects the premise and effect of the EC Blocking Regulation.” Motion at

      p. 11. Second, staying the U.S. proceeding to allow Defendant to obtain an authorization

      promotes international comity because allowing Iberostar to pursue such -authorization,

      despite the conflict over permissibility of extra-territoriality between the Helms-Burton Act

      and the Council Regulation 2271/96, enables Iberostar to appear before the European

      Commission and establish a record of compliance while the Court establishes and expresses

      understanding and due regard to foreign nations without any serious impairment to Plaintiff’s

      rights.

      II.       The Stay Is Neither Immoderate nor Indefinite, but Fully Consistent With
                Eleventh Circuit’s Precedent.
   29. In exercising its discretion to stay a case pending resolution of “related proceedings in another

      forum, the district court must limit properly the scope of the stay.” Trujillo, 221 F.3d at 1264.

      A stay must not be “immoderate.” CTI-Container Leasing Corp. v. Uiterwyk Corp., 685 F.2d

      1284, 1288 (11th Cir.1982). “[A] stay is immoderate and hence unlawful unless so framed in

      its inception that its force will be spent within reasonable limits, so far at least as they are

      susceptible of prevision and description.” Landis, 299 U.S. at 257. In considering whether a

      stay is “immoderate,” the Eleventh Circuit examines “both the scope of the stay (including its

      potential duration) and the reasons cited by the district court for the stay.” Trujillo, 221 F.3d

      at 1264.


                                                    11
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 12 of 16



   30. The “reasons cited by the district court for the stay,” id., are to provide an opportunity to

      Defendant to obtain an authorization before the European Commission. In the Order, this

      Court determined that, “in the interest of international comity . . . it [was] appropriate to stay

      this case pending the Iberostar’s request for authorization from the European Commission.”

      Order at ¶ 2. The reasons are consistent with abstention principles, including international

      comity, and with binding precedent. See ¶¶14-28 above.

   31. The scope of the Stay and its potential duration was consistent with the Stay’s goal. The Order

      took into account that the “request for authorization ha[d] already been filed and is currently

      pending before the European Commission.” Order at ¶ 2. On June 22, 2020, the European

      Commission confirmed that it was “assessing [Defendant’s] application,” and that the

      Commission does “[its] utmost to ensure that a decision is taken in due course.” See ¶ 5 above.

      The European Commission continues to work on Iberostar’s Application and has recently

      requested additional information. See ¶¶ 6-7 above.

   32. Plaintiff alleges that the “Eleventh Circuit has found that a district court abused its discretion

      when it stayed ‘a case pending the resolution of related proceedings in another forum . . .’

      Trujillo, 221 F.3d at 1264.” Motion at p. 4. The facts in Trujillo, however, were very different

      from the facts in this case.

   33. In Trujillo, Banco Central del Ecuador brought suit in a Bahamian court against several

      members of the Trujillo family and several companies associated with the Trujillos. The

      Eleventh Circuit found the stay to be “indefinite in scope” because the “stay appear[ed] to

      expire only after a trial of the Bahamian case and the exhaustion of appeals in that case.”

      Trujillo, 221 F.3d at 1264. Also because “the Bahamian case [was] not progressing quickly.”

      Id. In support of its holding the Eleventh Circuit cited to two cases, American Manuf. Mut.



                                                    12
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 13 of 16



      Ins.Co. v. Edward D. Stone, Jr. & Assoc., 743 F.2d 1519 (11th Cir.1984) and CTI–Container

      Leasing Corp. v. Uiterwyk Corp., 685 F.2d 1284 (11th Cir.1982).

   34. In Stone, the Eleventh Circuit found the stay of federal court proceedings pending conclusion

      of state court proceedings indefinite where the state proceedings had been pending for 18

      months and no trial date had been set in state court. Stone, 743 F.2d at 1524.

   35. In CTI-Container, the Eleventh Circuit vacated a decision to stay a federal litigation pending

      determination by the Iran-United States Claims Tribunal of its jurisdiction to hear claims, on

      the basis of an agreement between the United States and the Government of Iran. CTI–

      Container, 685 F.2d at 1288. The Eleventh Court’s rationale to vacate the stay in CTI-

      Container was mostly because there was “no way to estimate the months or even years that

      may pass before [the pending claims in the parallel litigation] are decided by the Iran-United

      States Claims Tribunal.” CTI–Container, 685 F.2d at 1287.

   36. In the words of the Eleventh Circuit, in both CTI-Container and Stone the stay requests were

      denied because they “involved stays resulting in indefinite delays pending the outcome of

      proceedings that were unlikely to control or to narrow substantially the claims or unresolved

      issues in the stayed lawsuit.” Miccosukee, 559 F.3d at 1197. This is not the case here.

   37. This case has not been stayed pending parallel litigation before a foreign court. The distinction

      is of paramount importance in this case. The Stay is not of indefinite nature because it will

      expire as soon as the European Commission resolves Iberostar’s Application, which it has been

      actively considering for 90 days now. There is no need to wait for a “trial of [a] Bahamian

      case and the exhaustion of appeals,” like there was in Trujillo. Trujillo, 221 F.3d at 1264.

      There is no pending state court parallel proceeding that has caused this litigation to be stayed

      for 18 months, like the case in Stone. Stone, 743 F.2d at 1524. Finally, there is no agreement



                                                    13
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 14 of 16



      between two countries, like Iran and the United States, that has made a foreign tribunal

      question whether it has jurisdiction to determine the foreign dispute that caused the U.S.

      litigation to be stayed, like there was in CTE-Container. CTI–Container, 685 F.2d at 1288.

      This stay has nothing to do with waiting for a full, complex and long foreign proceeding to

      finalize: Iberostar requested authorization to file a Motion to Dismiss; the European

      Commission is actively considering the petition, and Defendant is swiftly providing the

      Commission with any information it needs so that it can resolve Iberostar’s Application as

      soon as possible.

   38. In Trujillo the fact that “the record indicate[d] that the Bahamian case [was] not progressing,”

      played a strong role in the Eleventh Circuit’s decision to have the stay vacated. Trujillo, 221

      F.3d at 1264. Here, the European Commission has been in close contact with Defendant and

      it does “[its] utmost to ensure that a decision is taken in due course.” See ¶ 5 above.

   39. Furthermore, to vacate the stay in Trujillo, the Eleventh Circuit considered that “courts

      regularly permit parallel proceedings in an American court and a foreign court.” Trujillo, 221

      F.3d at 1265 (internal citations omitted). Here, the authorization proceeding before the

      European Commission and this U.S. litigation cannot proceed in parallel. Iberostar is seeking

      permission to comply with this Court’s summons, which Iberostar cannot do unless it is

      expressly authorized. Otherwise, “Iberostar faces EUR 600,000 in sanctions for each breach

      for failure to first obtain authorization.” Order at ¶ 2.




                                                    14
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 15 of 16



                                          III.   CONCLUSIONS

   40. The Stay is warranted, consistent with Eleventh Circuit’s precedent, and necessary for

      Iberostar to obtain authorization to comply with this Court’s summons.

   41. For the foregoing reasons, Defendant respectfully requests the Motion be denied.

   Filed this 10th day of August, 2020.

                                                   Respectfully Submitted,

                                                   Counsel for Iberostar

                                                   HOLLAND & KNIGHT LLP
                                                   701 Brickell Avenue
                                                   Suite 3300
                                                   Miami, Florida 33131
                                                   Telephone: (305) 374-8500
                                                   Facsimile: (305) 789-7799
                                                   Email: adolfo.jimenez@hklaw.com
                                                   Email: katharine.menendez@hklaw.com

                                                   By: /s/Adolfo E. Jiménez
                                                      Adolfo E. Jiménez
                                                      Fla. Bar No. 869295
                                                      Katharine Menéndez de la Cuesta
                                                      Fla. Bar No. 125633




                                                  15
Case 1:20-cv-20078-RNS Document 22 Entered on FLSD Docket 08/10/2020 Page 16 of 16



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 10, 2020, a true and correct copy of this RESPONSE

   TO PLAINTIFF’S MOTION TO LIFT STAY was filed with the Clerk of Court using the CM/ECF

   system which will send notification of the filing to all counsel and parties of record.

                                                                  /s/Adolfo E. Jiménez
                                                                  Adolfo E. Jiménez




                                                    16
